                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE


  UNITED STATES OF AMERICA                     )
                                               )
                                               )
  vs.                                          )       No. 2:19-CR-96
                                               )
                                               )
  ANTHONY NATHAN SMITH                         )



                        MOTION TO ADOPT MOTION TO CONTINUE


                 Comes Anthony Nathan Smith, by and through counsel, and moves the Court to be

  permitted to adopt the Motion for Continuance of the trial date as well as the plea deadline in the

  Motion filed by William Woodie [Doc. 807].




                                               /s/Jerry W. Laughlin
                                               Jerry W. Laughlin (BPR#002120)
                                               Counsel for Defendant Anthony Nathan Smith

  LAUGHLIN, NUNNALLY, HOOD & CRUM, PC
  100 South Main Street
  Greeneville, TN 37743
  423-639-5183




Case 2:19-cr-00096-JRG-CRW Document 814 Filed 03/29/21 Page 1 of 2 PageID #: 4807
                                              CERTIFICATE OF SERVICE


                  I hereby certify that notice of this filing will be sent by operation of the Court’s
  electronic filing system to all parties indicated on the electronic filing receipt. All other interested
  parties will be served by regular U.S. Mail. Parties may access this filing through the Court’s
  electronic filing system.

                      This the 29th day of March, 2021.



                                                                           /s/Jerry W. Laughlin
                                                                           Jerry W. Laughlin



  L:\Criminal\Smith, Anthony (U.S. vs.) 19-2101\Motion to Adopt Motion for Continuance




Case 2:19-cr-00096-JRG-CRW Document 814 Filed 03/29/21 Page 2 of 2 PageID #: 4808
